February 19, 1912. The opinion of the Court was delivered by
The plaintiff brought this action against defendants to perpetually enjoin them from cutting timber from certain lands described, situated in Berkeley county, in violation of plaintiff's rights alleged to have been acquired under a timber deed and contract executed by A.J. Litchfield and the Atlantic Coast Lumber Company on August 21, 1899. The plaintiff claims as successor of the Atlantic Coast Lumber Company and the defendants claim as grantees of A.J. Litchfield.
The question submitted to the Circuit Court was whether upon a proper construction of the deed, the plaintiff was required to begin to cut the timber within a reasonable time, Judge Memminger, presiding, granted permanent injunction, holding that the deed did not require the plaintiff to commence removal of the timber within a reasonable time after its execution. The timber deed and contract in question is substantially in the terms of the deed and contract construed in Flagler v. Atlantic Coast Lumber Corporation,89 S.C. 328, and McClary v. Atlantic Coast Lumber Corporation,infra 153, 72 S.E. 145, and it is conceded by respondent that these cases warrant reversal if the Court adheres to the construction therein made. The Court is not disposed to disturb the authority of those cases. Judge Memminger's ruling was previous to the filing of the decision in the above named cases.
The judgment of the Circuit Court is reversed. *Page 365 
MR. JUSTICE WOODS did not sit in this case.
February 19.